1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not explicitly recite the comparison structure recited at claim 95, lines 6-8, and at claim 114, last three lines.  While the comparison structure is deemed to be supported, under the test of 35 U.S.C. 112(a), by originally filed claims 36, 51, and 54-58, the comparison structure is not literally recited in the specification.
3. 	Claims 95-114 are objected to because of the following informalities:  At claim 95, line 7, “to” (first occurrence) should be changed to “and”.  At claim 114, second-to-last line, “to” (first occurrence) should be changed to “and”.  Appropriate correction is required.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 95-98 and 108-110 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al (U.S. Patent Application Publication 2010/0279112).  Kaplan et al teach porous silk fibroin matrices characterized by high porosity and interconnected pores.  The matrices are produced by a method in which a silk fibroin/alcohol/water solution is put into Teflon disk-shaped molds, frozen in dry ice for 2 hours, placed in a container which controls the freezing rate at -1oC/minute, and then frozen to a temperature of either -20oC or -80oC.  The resulting ice/alcohol/silk composite is then lyophilized to leave a porous matrix.  The porous silk fibroin matrices are highly interconnected, with pore sizes in matrices formed at -80oC being about 10 microns in diameter.  The compressive modulus of the porous silk fibroin matrices is at least 100 kPa.  See, e.g., paragraphs [0010], [0056], [0059], [0098], [0103], [0111]-[0113], and [0116]-[0118]; Tables 1 and 2; and claim 1.  Because the porous silk fibroin matrices of Kaplan et al have a finite compressive modulus, and because the compressive modulus is only on the order of hundreds of kPa, inherently the porous silk fibroin matrices of Kaplan et al are susceptible to compression into a reduced volume to the same extent claimed by Inventors.  Note that the claim does not set forth any limit as to the amount of compression to be applied or to the degree of volume reduction to be achieved.  Because of the similarity in process of making steps, including freezing temperature and cooling rate, and because of the similarity in product properties such as interconnected pore structure, uniformity of pore size, and susceptibility to compression, the porous silk fibroin matrices of Kaplan et al are deemed inherently to have the same product properties, including even pore spacing, rounded pore morphology, substantial uniformity of pore shape and/or volumetric expansion upon exposure to a trigger and/or external stimulus following compression, claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the porous silk fibroin matrices of Kaplan et al and Inventors’ claimed silk materials to shift the burden to Inventors to provide evidence that the claimed silk materials are unobviously different than the porous silk fibroin matrices of Kaplan et al.
6.	Claims 101-103 and 105 are rejected under 35 U.S.C. 103 as being obvious over Kaplan et al (U.S. Patent Application Publication 2010/0279112) as applied against claims 95-98 and 108-110 above, and further in view of the World Patent Application 2013/070907.  Kaplan et al do not teach adding a plasticizer such as glycerol to the silk fibroin which is to be frozen and lyophilized.  The World Patent Application ‘907 teaches porous silk fibroin matrices which, like Kaplan et al’s porous silk fibroin matrices, can be formed by freezing and lyophilization of a silk fibroin solution.  See, e.g., paragraphs [0016] - [0020], [0037], [0073] - [0079], [00100], [00115], and [00116].  The World Patent Application ‘907 also teaches that the silk fibroin matrix can be combined with a chemical, such as glycerol, that affects the flexibility of the matrix.  See paragraph [0102].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add glycerol to the silk fibroin undergoing freezing and lyophilization according to the method of Kaplan et al, because both Kaplan et al and the World Patent Application ‘907 are directed to forming porous silk fibroin matrices by a freezing and lyophilization method, because the World Patent Application ‘907 teaches that this is a known additive in the silk fibroin art which is used to affect the flexibility of the silk fibroin matrix, and because addition of a known additive with only the expected gain of function is prima facie obvious.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal weight ratios of glycerol:silk fibroin in the method of Kaplan et al as modified above by the World Patent Application ‘907, because component ratio is an art-recognized result-effective variable which is routinely determined and optimized in any compositional art.
7.	Claims 106, 107, and 111 are rejected under 35 U.S.C. 103 as being obvious over Kaplan et al (U.S. Patent Application Publication 2010/0279112) as applied against claims 95-98 and 108-110 above, and further in view of the World Patent Application 2013/070907 and Kaplan et al (U.S. Patent Application Publication 2009/0232963). Kaplan et al ‘112 teaches using its silk fibroin as a scaffold for tissue engineering, e.g., for regenerative tissue growth.  See, e.g., paragraphs [0003], [0022] - [0024], [0078], [0081], and [0082].  Kaplan et al ‘112 does not teach modifying tyrosine residues present in its silk fibroin prior to its freezing and lyophilization method.  The World Patent Application ‘907 teaches porous silk fibroin matrices which, like Kaplan et al ‘112’s porous silk fibroin matrices, can also be formed by freezing and lyophilization of a silk fibroin solution.  See, e.g., paragraphs [0016] - [0020], [0037], [0073] - [0079], [00100], [00115], and [00116].  The World Patent Application ‘907 also teaches that the silk fibroin which is to be formed into the porous silk fibroin matrices can be modified, e.g., by a diazonium coupling reaction, citing to U.S. Patent Application Publication 2009/0232963.  See paragraph [0102] of the World Patent Application ‘907.  Kaplan et al ‘963 teaches that silk fibroin to be used as cell scaffolds can be modified at its tyrosine residues.  Modification can be via a diazonium coupling reaction, such that a sulfonic acid group is introduced onto the tyrosine residues.  Kaplan et al ‘963’s modification with the sulfonic acid-containing diazonium salt results in 9%, 18%, and 26% of tyrosine residues being modified with sulfonic acid groups.  Modification affects the physical properties of the silk fibroin, e.g., affects the hydrophilicity/hydrophobicity of the silk fibroin, and therefore affects the adhesion, activity, and morphology of cells which are to attach to the silk fibroin matrices.  See, e.g., the Abstract; Figures 1, 2, and 3c; paragraphs [0007]  - [0012], [0055], [0063] - [0066], [0072] - [0074], and [0119]; and Table 1.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to introduce sulfonic acid groups via a diazonium coupling reaction onto the tyrosine residues of the silk fibroin of Kaplan et al ‘112, because Kaplan et al ‘112, the World Patent Application ‘907, and Kaplan et al ‘963 are all directed to methods of forming porous silk fibroin matrices for use as cell scaffolds; because the World Patent Application ‘907 and Kaplan et al ‘963 teach that silk fibroin which is to be used as a cell scaffold can usefully be modified, e.g., by introduction of sulfonic acid groups onto tyrosine residues via a diazonium coupling reaction; and because it is prima facie obvious to use a known technique to improve similar products in the same way.  See MPEP 2143(I)(C).
8.	Claims 95-98, 100, and 108-114 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2013/071123.  The WO Patent Application ‘123 teaches an injectable silk fibroin foam.  Silk fibroin constitutes at least about 30%, or at least about 40%, or at least about 50%, of the total composition.  The silk fibroin foam is porous, comprising a connected network of pores and void spaces.  The pores can have a size ranging from about 100 to about 600 µm.  The silk fibroin foam can be produced by freeze-drying at temperatures ranging from about -80 to about -20oC, porogen-leaching, or gas foaming.  The foams are injectable, and can be injected into a tissue in a compressed state and then re-expanded upon contact with the tissue.  Expansion can be at least about 2-fold compared to the compressed volume, and the rate of expansion can depend upon, e.g., the presence of fluid in the injection site.  In any event, any tissue into which the silk fibroin foam of the WO Patent Application ‘123 might be injected inherently will comprise at least some water and/or bodily fluids.  The silk fibroin foam can comprise an active agent which can be an anesthetic.  The silk fibroin foam can be combined with a carrier for injection.  See, e.g., the Abstract; paragraphs [0011], [0013], [0025], [0037]-[0045], [0059], [0065], [0067], [0068], [0070], [0071], [0082], [0083], and [0094]; and claims 1, 14, 23-25, 27, 37, 40, and 97.  To the extent that the WO Patent Application ‘123 teaches forming silk fibroin foam by porogen leaching or gas foaming, inherently the silk fibroin foam will exhibit a substantial absence of negative imprints of ice crystals, thus satisfying the structural limitation recited at claim 95, line 3 (note also the use of “or” at line 4).  Further, in view of the similarity in process of making steps, including freezing temperature; in view of the similarity in product properties such as interconnected pore structure, pore size, compression and expansion characteristics, and injectability; and in view of the similarity in product utility, e.g., as a carrier for anesthetics; the silk fibroin foam of the WO Patent Application ‘123 is deemed inherently to have the same product properties, including even pore spacing, rounded pore morphology, substantial absence of negative imprints of ice crystals and/or substantial uniformity of pore shape claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the silk fibroin foam of the WO Patent Application ‘123 and Inventors’ claimed silk materials to shift the burden to Inventors to provide evidence that the claimed silk materials are unobviously different than the silk fibroin foam of the WO Patent Application ‘123.
9.	Claim 99  is rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2013/071123.  Application of the WO Patent Application ‘123 is the same as in the above rejection of claims 95-98, 100, and 108-114.  The WO Patent Application teaches silk fibroin foams, but does not teach an average molecular weight for the silk fibroin.  The WO Patent Application ‘123 does teach, in Example 1, obtaining its silk fibroin, in part, by dialysis with a molecular weight cutoff of 3500 Daltons, i.e. the silk fibroin has a molecular weight greater than 3500 Da.  See paragraph [00198].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal average molecular weights for the silk fibroin used in the WO Patent Application ‘123, because average molecular weight is an art-recognized result-effective variable which is routinely determined and optimized in any art involving polymers, including silk fibroin.  Further, given the wide range of average molecular weights encompassed within the scope of instant claim 99; and given that silk fibroin used in Example 1 of the WO Patent Application ‘123 necessarily has an average molecular weight greater than 3500, there is at least some overlap between the average molecular weight of the silk fibroin in Example 1 and the average molecular weight range of instant claim 99, and any degree of overlap between two ranges is sufficient to establish prima facie obviousness.  See MPEP 2144.05(I). 
10.	Claims 106 and 107 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2013/071123 as applied against claims 95-98, 100, and 108-114 above, and further in view of Kaplan et al (U.S. Patent Application Publication 2009/0232963).
The WO Patent Application ‘123 teaches that the silk fibroin can be modified by various methods, including diazonium cooling, in order to impart desired mechanical or chemical properties to the silk fibroin.  The WO Patent Application ‘123 cites to Kaplan et al ‘963 for details of the diazonium coupling.  See paragraph [0058].  Kaplan et al ‘963 teaches that silk fibroin can be modified at its tyrosine residues.  Modification can be via a diazonium coupling reaction, such that a sulfonic acid group is introduced onto the tyrosine residues.  Kaplan et al ‘963’s modification with the sulfonic acid-containing diazonium salt results in 9%, 18%, and 26% of tyrosine residues being modified with sulfonic acid groups.  Modification affects the physical properties of the silk fibroin, e.g., affects the hydrophilicity/hydrophobicity of the silk fibroin, and therefore affects the adhesion, activity, and morphology of cells which are to attach to the silk fibroin matrices.  See, e.g., the Abstract; Figures 1, 2, and 3c; paragraphs [0007]  - [0012], [0055], [0063] - [0066], [0072] - [0074], and [0119]; and Table 1.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to introduce sulfonic acid groups via a diazonium coupling reaction onto the tyrosine residues of the silk fibroin of the World Patent Application ‘123, because the World Patent Application ‘123 teaches that silk fibroin can usefully be modified by the methods of Kaplan et al ‘963, e.g., by introduction of sulfonic acid groups onto tyrosine residues via a diazonium coupling reaction; and because it is prima facie obvious to use a known technique to improve similar products in the same way.  See MPEP 2143(I)(C).
11.	Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive.
	Applicant did not respond to the objection to the specification set forth in section 4 of the Office action mailed December 3, 2021 and repeated in section 2 above.
	The objection to claims 95 and 114 is maintained.  Given Applicant’s response, it appears they have mistaken the occurrence of “to” which the examiner suggests should be changed to “and”.  The word “between” is more typically used to indicate a point between two endpoints.  Referring to a point “between” a continuous range, as is currently recited, is grammatically suspect.
	The terminal disclaimer filed June 3, 2022 has been approved and overcomes the non-statutory double patenting rejection set forth in section 7 of the Office action mailed December 3, 2021.
	The prior art rejections based upon Kaplan et al (U.S. Patent Application Publication 2010/0279112) and upon the WO Patent Application 2013/071123 as the primary references are maintained (with the exception that amended claim 99 is no longer rejected as being obvious over Kaplan et al in view of the WO Patent Application ‘644).  In essence, Applicant argues that the examiner has not established a prima facie case of anticipation by demonstrating sufficient similarity between the products taught by the two references and Inventors’ claimed silk materials.  The examiner maintains that there is sufficient evidence of similarity to shift the burden to Applicant to provide evidence that the claimed silk materials are unobviously different than those taught and suggested by the applied prior art.
	Applicant correctly summarizes the case law in stating that “to reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation”.  Applicant then argues that the rejections do not address the limitation “wherein the structure is indistinguishable from a comparison structure made by cooling a comparison silk fibroin solution at a cooling rate between -10 °C/min to -0.001 °C/min to a freezing temperature of less than or equal to -20 °C”.  However, the Inventors are not claiming a comparison structure, nor are they claiming a method of cooling to a freezing temperature.  Rather, they are claiming a silk material characterized by certain properties.  In order to anticipate or render obvious a product claim, the prior art need only teach or render obvious the claimed silk materials.  Patentability can not be based merely upon the employment of descriptive language not chosen by the prior art.  In re Skoner, 517 F.2d 947, 950, 186 USPQ 80, 82 (CCPA 1975).  The quoted limitation may be considered to be a functional limitation upon the claimed silk material.  However, Applicant does not identify a single product property imposed by the functional limitation, which property is not taught or rendered obvious by the applied prior art.  Alternatively, the quoted limitation may be considered akin to a process limitation in a product-by-process claim.  (The cooling step used to form the comparison structure in instant claim 95 is identical to the cooling step recited in claim 1 of the allowed parent application, now U.S. Patent No. 10,874,742).  However, a prior art product need not be made by Inventors’ claimed process steps in order to anticipate a product-by-process claim.  See MPEP 2113(I).
	Concerning the rejections based upon Kaplan et al, Applicant contends that the reference is “incredibly unclear and ambiguous” with respect to its freeze-drying process.  However, all references are presumed to be operable and enabling.  See MPEP 2121.  Applicant has not provided any evidence that one of ordinary skill in the art could not practice the invention disclosed in Kaplan et al.  Such evidence would also have to demonstrate that one of ordinary skill in the art could not make certain experiments and adaptations, within
the skill of the competent worker, in order to obtain the results desired by Kaplan et al.  The failures of experimenters who have no interest in succeeding are not be accorded great weight.  See MPEP 716.07, second paragraph.  It is noted that the disclosure of the Kaplan et al patent application publication applied in the rejection was sufficient to support the patentability of at least five different patents, either issuing from the Kaplan et al patent application publication itself (U.S. Patent No. 8,361,617) or related as continuations to the Kaplan et al patent application publication (U.S. Patent Nos. 7,842,780, 9,132,197, 9,993,527, and 11,110,148).  Claim 8 of the ‘197 patent even recites a method comprising freeze-drying silk fibroin in a mold.  A disclosure sufficient to support the issuance of five patents, including one drawn to a method of freeze-drying, is not presumptively non-enabled or inoperable.
	Applicant points to possible differences between the freeze-drying methods taught by Kaplan et al and the preparation methods disclosed in the instant application.  However, “similarity” in process of making is not the only evidence of similarity between the product of Kaplan et al and the silk material recited in the instant claims.  As noted in the rejection, the evidence of similarity between the product of Kaplan et al and the silk material recited in the instant claims also includes product properties such as interconnected pore structure, uniformity of pore size, and susceptibility to compression.  Finally, it is unsurprising that three different methods of making an article might produce different results.  However, the disclosure of embodiments in a reference which do not anticipate Inventors’ claimed invention does not mean that none of the embodiments in the reference anticipate Inventors’ claimed invention.  The rejections rely upon Kaplan et al’s embodiments involving freezing and lyophilization in order to establish prima facie anticipation and/or obviousness.  Patentability can not be established by showing novelty and nonobviousness over more remote prior art.
	With respect to the WO Patent Application ‘123, the examiner maintains his position for essentially the same reasons set forth above with respect to Kaplan et al.  Applicant contends that the WO Patent Application ‘123 does not disclose a freeze-drying process.  The examiner disagrees - see, e.g., paragraphs [0070] and [0071], and claim 23, of the WO Patent Application ‘123.  While the WO Patent Application ‘123 does not teach a cooling rate, this absence is not dispositive of patentability, because method of making is not the sole evidence of similarity used to establish prima facie anticipation. 
	Concerning the argument at page 12, second full paragraph, lines 11-15, “whether or not Leisk teaches a structure having interconnected, evenly spaced pores having rounded morphology, substantial absence of negative imprints of ice crystals, or substantial uniformity of pore shape” is critically important in determining whether or not the WO Patent Application ‘123 anticipates the claims, because these cited properties are the only product properties explicitly used to define the silk material of independent claim 95.  The Office is not equipped to test prior art processes in order to determine whether they produce a product anticipating a claimed product,  The Office is also not equipped to test functional limitations/product-by-process limitations in order to determine the exact scope of products being claimed by Inventors.  A comparison of known prior art product properties with explicitly claimed product properties, in conjunction with all other evidence of similarity and dissimilarity, is the standard method of determining whether or not prima facie anticipation and/or obviousness exists.  Applicant seems to be arguing, at last in part, that the recited comparison structure and method of making the same produces a product having such a specific set of characteristics that the prior art can not produce such a product unless the prior art uses the exact method disclosed by Inventors.  This argument is unsupported by evidence.  This argument is also inconsistent with the claim language, e.g., of claim 95.  Note the use of “or” at claim 95, line 4.  Characteristics (i), (ii), and (iii) are explicitly recited as alternative characteristics.  At least on its face, the product of claim 95 embraces a silk material, e.g., having non-interconnected, unevenly spaced pores having non-rounded morphology and having substantial presence of negative imprints of ice crystals, as long as there is a substantial uniformity of pore shape.  From all appearances, the recited comparison structure and method of making the same produce a range of silk materials.  There is no evidence of record showing that the WO Patent Application ‘123 does not produce at least one injectable silk foam meeting the structural characteristics of the claimed silk materials.
	When the evidence in favor of anticipation and obviousness is weighed against the evidence in favor of novelty and non-obviousness, the former is deemed to preponderate.  The rejections are therefore maintained.
12.	Claim 104 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 14, 2022